{¶ 1} This cause is before the court .on an appeal from the Board of Tax Appeals (“BTA”).
{¶ 2} In any appeal from a decision of a county board of revision, R.C. 5717.03(B) requires the BTA to send a copy of its decision by certified mail to the Tax Commissioner, and R.C. 5717.04 requires that an appellant who wishes to challenge the BTA’s decision must serve the Tax Commissioner, who by statute must be made an appellee, with a copy of the notice of appeal by certified mail. In construing the substantially similar language of R.C. 5717.05, we held that the requirement of joinder and service is “mandatory and jurisdictional.” Huber Hts. Circuit Courts, Ltd. v. Came (1996), 74 Ohio St.3d 306, 308, 658 N.E.2d 744, 745. Likewise, appellant’s failure in this case to comply with its statutory obligation to serve the notice of appeal on the Tax Commissioner in the prescribed manner deprives this court of jurisdiction to consider the appeal. See Am. Restaurant & Lunch Co. v. Glander (1946), 147 Ohio St. 147, 34 O.O. 8, 70 N.E.2d 93, paragraph one of the syllabus (“Where a statute confers the right of appeal, adherence to the conditions thereby imposed is essential to the enjoyment of the right conferred”).
{¶ 3} Accordingly, the appeal is dismissed.
Moyer, C.J., Resnick, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
Pfeifer, J., dissents.